The decision of the court was announced by —
Lowe, J.
This cause was tried by the court and judgment rendered for the amount of plaintiff’s claim. No exceptions were taken in the court below, except to the general decision of the court upon the merits of the issue made between the parties. In this court the legality of the plaintiff's claim is contested, but this question should have been raised in the court below, either by a demurrer to the cause of action or to the evidence establishing the claim, or in arrest — neither of which was done, except by way of argument to the court below while trying the issue of fact. This being the condition of the record, the cause should be affirmed without further opinion.